I am of the opinion that the writing and delivery of the letter by the defendant to Captain Ennis, and the dictation of the letter by the defendant to his stenographer, amounted to publications of the alleged libelous charge contained in the letter. While possibly the publication of such letter, if done without malice or intent to injure the plaintiff and for the legitimate advancement of defendant's own interests, would have been privileged, yet where, as alleged in the petition, the letter contained false statements made deliberately and maliciously and in utter disregard of the plaintiff's rights, as alleged, the petition set out an unjustified publication by the defendant of a libelous charge against the plaintiff. See Shehan v. Keen,26 Ga. App. 339 (106 S.E. 190), and 36 C. J. 1224. I am of the opinion that the petition set out a cause of action, and that the court erred in sustaining the general demurrer.